Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, entered into as of the 23rd day of November, 2004, by and
between THE MARATHON BANK, a Virginia corporation, (the "Corporation"), and
JAMES C. YOUNGBLOOD (the "Executive").

 

 

WITNESSETH:

 

WHEREAS, the Corporation desires to retain the services of Executive on the
terms and conditions set forth herein and, for purpose of effecting the same,
the Board of Directors of the Corporation has approved this Employment Agreement
and authorized its execution and delivery on the Corporation's behalf to the
Executive; and

 

WHEREAS, the Executive is presently the duly elected and acting President of the
Corporation and, as such, is a key executive officer of the Corporation whose
continued dedication, availability, advice and counsel to the Corporation is
deemed important to the Board of Directors of the Corporation, the Corporation
and its stockholders;

 

WHEREAS, the services of the Executive, his experience and knowledge of the
affairs of the Corporation, and his reputation and contacts in the industry are
extremely valuable to the Corporation; and

 

WHEREAS, the Corporation wishes to attract and retain such well-qualified
executives and it is in the best interests of the Corporation and of the
Executive to secure the continued services of the Executive; and

 

WHEREAS, the Corporation considers the establishment and maintenance of a sound
and vital management to be part of its overall corporate strategy and to be
essential to protecting and enhancing the best interests of the Corporation and
its stockholders;

 

NOW, THEREFORE, to assure the Corporation of the Executive's continued
dedication, the availability of his advice and counsel to the Board of Directors
of the Corporation, and to induce the Executive to remain and continue in the
employ of the Corporation and for other good and valuable consideration, the
receipt and adequacy whereof each party hereby acknowledges, the Corporation and
the Executive hereby agree as follows:

 

1.          EMPLOYMENT:       The Corporation agrees to, and does hereby, employ
Executive, and Executive agrees to, and does hereby, accept such employment, for
the period beginning as of the date hereof and ending on June 30, 2005, which
period of employment may be extended or terminated only upon the terms and
conditions hereinafter set forth.

 

2.          RENEWAL TERM: This Agreement may be renewed and extended for
successive terms of 12 months each by an appropriate written instrument executed
by the Executive and on behalf of the Corporation. Any decision by the
Corporation to renew and

 

--------------------------------------------------------------------------------



extend this Agreement shall not bind the Corporation unless such decision is
reviewed and approved by the Board of Directors of the Corporation. If this
Agreement is neither renewed and extended in writing before the end of its term
or any renewal term nor expressly terminated, it shall automatically renew for
successive one year periods.

 

3.          EXECUTIVE DUTIES:         Executive agrees that, during the term of
his employment under this Agreement and in his capacity as President, he will
devote his full business time and energy to the business, affairs and interests
of the Corporation and serve it diligently and to the best of his ability. The
services and duties to be performed by Executive shall be those appropriate to
his office and title as currently and from time to time hereafter specified in
the Corporation's by-laws or otherwise specified by its Board of Directors.

 

4.          COMPENSATION:  (a) The Corporation agrees to pay Executive, and
Executive agrees to accept, as compensation for all services rendered by him to
the Corporation during the period of his employment under this Agreement, base
salary at the annual rate of One Hundred Five Thousand Dollars ($105,000.00),
which shall be payable in monthly, semi-monthly or bi-weekly installments in
conformity with Corporation's policy relating to salaried employees. Such salary
may be increased in the sole and absolute discretion of the Corporation's Board
of Directors or Committee thereof duly authorized by the Board to so act;
provided, however, that said annual salary after being so increased, shall not
be decreased without prior written consent of Executive.

 

(b) The Board of Directors from time to time may authorize the payment of
bonuses to the Executive.

 

5.          PARTICIPATION IN BENEFIT PLANS, REIMBURSEMENT OF BUSINESS EXPENSES
AND MOVING EXPENSES:      (i) During the term of employment under this
Agreement, Executive shall be entitled to participate in any pension, group
insurance, hospitalization, deferred compensation or other benefit, bonus or
incentive plans of the Corporation presently in effect (including, without
limitation, the Corporation's stock option plans) according to the terms of the
applicable plan documents or hereafter adopted by the Corporation and generally
available to any employees of senior executive status, and, additionally,
Executive shall be entitled to have the use of Corporation's facilities and
executive benefits as are customarily made available by the Corporation to its
executive officers. The Corporation shall provide Executive a motor vehicle for
personal and business use.

 

(ii) During the term of this Agreement, to the extent that such expenditures are
substantiated by the Executive as required by the Internal Revenue Service and
policies of the Corporation, the Corporation shall reimburse the Executive
promptly for all expenditures (including travel, entertainment, parking,
business meetings, and the monthly costs, including dues, of maintaining
memberships at appropriate clubs and the initiation fee of $5,000 at the
Winchester Country Club and policies established from time to time by the Board
of Directors of the Corporation in pursuance and furtherance of the
Corporation's business and good will.

 

2

 

 

--------------------------------------------------------------------------------





6.          ILLNESS:       In the event Executive is unable to perform his
duties under this Agreement on a full-time basis for a period of six (6)
consecutive months by reason of illness or other physical or mental disability,
and at or before the end of such period he does not return to work on a
full-time basis, the Corporation may terminate this Agreement without further or
additional compensation payment being due the Executive from the Corporation
pursuant to this Agreement, except benefits accrued through the date of such
termination under employee benefit plans of the Corporation. These benefits
shall include long-term disability and other insurance or other benefits then
regularly provided by the Corporation to disabled employees, as well as any
other insurance benefits so provided.

 

7.         DEATH: In the event of Executive's death during the term of this
Agreement, his estate, legal representatives or named beneficiaries (as directed
by Executive in writing) shall be paid Executive's compensation from the
Corporation at the rate in effect at the time of Executive's death for a period
of one (1) month from the date of Executive's death.

 

8.          TERMINATION WITHOUT CAUSE/RESIGNATION FOR GOOD REASON:    

 

(a) Notwithstanding the provisions of Section 1 hereof, the Board of Directors
of the Corporation may, without Cause (as hereafter defined), terminate the
Executive's employment under this Agreement at any time in any lawful manner by
giving not less than thirty (30) days written notice to the Executive. The
Executive may resign for Good Reason (as hereafter defined) at any time by
giving not less than thirty (30) days written notice to the Corporation. If the
Corporation terminates the Executive's employment without Cause or the Executive
resigns for Good Reason, then in either event:

 

(i)          The Executive shall be paid for the longer of one year or the
remainder of the then current term of this Agreement, at such times as payment
was theretofore made, the salary required under Section 4 that the Executive
would have been entitled to receive during the remainder of the then current
term of this Agreement had such termination not occurred; and

 

(ii)        The Corporation shall maintain in full force and effect for the
continued benefit of the Executive for the longer of one year or the remainder
of the then current term of this Agreement, all employee benefit plans and
programs or arrangements in which the Executive was entitled to participate
immediately prior to such termination, provided that continued participation is
possible under the general terms and provisions of such plans and programs. In
the event that Executive's participation in any such plan or program is barred
by the eligibility provisions of the applicable plan, the Corporation shall
arrange to provide the Executive with benefits substantially similar to those
which the Executive was entitled to receive under such plans and program.

 

 

(b) For purposes of this Agreement, "Good Reason" shall mean:

 

3

 

 

--------------------------------------------------------------------------------





(i) The assignment of duties to the Executive by the Corporation which (A) are
materially different from the Executive's duties on the date hereof, or (B)
result in the Executive having significantly less authority and/or
responsibility than he has on the date hereof, without his express written
consent;

 

(ii) The removal of the Executive from or any failure to re-elect him to the
position of President of the Corporation, except in connection with a
termination of his employment by the Corporation for Cause or by reason of the
Executive's disability;

 

(iii) A reduction by the Corporation of the Executive's base salary, as the same
may have been increased from time to time;

 

(iv) The failure of the Corporation to provide the Executive with substantially
the same or comparable fringe benefits (including paid vacations) that were
provided to him immediately prior to the date hereof; or

 

(v) The failure of the Corporation to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 11(c) hereof.

 

(c) Resignation by the Executive for Good Reason shall be communicated by a
written Notice of Resignation to the Corporation. A "Notice of Resignation"
shall mean a notice which shall indicate the specific provision(s) in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for a resignation for Good Reason.

 

(d) If within thirty (30) days after any Notice of Resignation is given the
Corporation notifies the Executive that a dispute exists concerning the
resignation for Good Reason, the Corporation shall continue to pay the Executive
his full salary and benefits as described in Sections 4 and 5, as and when due
and payable, until such time as such dispute is settled or a final decision is
reached by a court of competent jurisdiction. In no event, however, shall such
payments and benefits continue longer than the period described in Section 8(a).
If Good Reason for termination by the Executive is ultimately determined not to
exist, then all sums paid by the Corporation to the Executive, including but not
limited to the cost to the Corporation of providing the Executive such fringe
benefits, from the date of such resignation to the date of the resolution of
such dispute shall be promptly repaid by the Executive to the Corporation with
interest at the rate charged from time to time by the Corporation to its most
substantial customers for unsecured extensions of credit.

 

A failure by the Corporation to notify the Executive that a dispute exists
concerning the resignation for Good Reason within thirty (30) days after any
Notice of Resignation is given shall constitute a final waiver by the
Corporation of its right to contest either that such resignation was for Good
Reason or its obligations to the Executive under Section 8(a) hereof.

 

4

 

 

--------------------------------------------------------------------------------





 

9.

RESIGNATION - TERMINATION FOR CAUSE:

 

(a)        Notwithstanding the provisions of Section 1 of this Agreement, the
Board of Directors of the Corporation may, in its sole discretion, terminate the
Executive's employment for Cause.

 

“Termination for cause” shall mean termination because of: (1) Executive’s act
or acts of dishonesty which are intended to result in the Executive’s
substantial personal gain at the expense of Corporation; (2) the willful and
repeated failure by Executive to substantially perform his duties with
Corporation after a written demand for substantial performance is delivered to
Executive by Corporation which specifically identifies the manner in which
Corporation believes that Executive has not substantially performed his duties;
(3) Executive’s deliberate violation of a company rule reasonably designed to
protect the legitimate business interest of Corporation; or (4) Executive’s
unprofessional or unethical acts, or conduct which actually has, or has the
significant likelihood of, discrediting Corporation or damaging Corporation’s
reputation, character and standing; or (5) a material breach of any provision of
this agreement; or (6) a knowing violation by Executive of any banking law or
regulation that results in material damage to the Corporation or any company
controlled by the Corporation.

 

No act or omission to act on the Executive's behalf in reliance upon an opinion
of counsel to the Corporation or counsel to the Executive shall be deemed to be
willful. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to him a copy of a certification by a majority of the non-officer members of the
Board of Directors of the Corporation finding that, in the good faith opinion of
such majority, the Executive was guilty of conduct which is deemed to be Cause
and specifying the particulars thereof in detail, after reasonable notice to the
Executive and an opportunity for him, together with his counsel, to be heard
before such majority.

 

(b)       Termination of the Executive's employment by the Corporation for Cause
pursuant to Section 9(a) shall be communicated by written Notice of Termination
to the Executive. A "Notice of Termination" shall mean a notice which shall
indicate the specific termination provision(s) in this Agreement relied upon and
shall set forth with particularity the facts and circumstances claimed to
provide a basis for termination of employment for Cause under the provision so
indicated.

 

If within thirty (30) days after any Notice of Termination is given the
Executive notifies the Corporation that a dispute exists concerning the
termination for Cause, the Corporation shall continue to pay the Executive his
full salary and benefits as described in Sections 4 and 5, as and when due and
payable, until such time as such dispute is settled or a final decision is
reached by a court of competent jurisdiction. In no event, however, shall such
payments and benefits continue longer than the period described in Section 8(a).
If a termination for Cause by the Corporation is challenged by the Executive and
the termination is ultimately determined to be justified, then all sums paid by
the Corporation to the Executive pursuant to this Section 9(b), plus the cost to
the

 

5

 

 

--------------------------------------------------------------------------------



Corporation of providing the Executive such fringe benefits from the date of
such termination to the date of the resolution of such dispute, shall be
promptly repaid by the Executive to the Corporation with interest at the rate
charged from time to time by the Corporation to its most substantial customers
for unsecured extensions of credit. Should it ultimately be determined that a
termination by the Corporation pursuant Section 9(a) was not justified, then the
Executive shall be entitled to retain all sums paid to him pending the
resolution of such dispute and he shall be entitled to receive, in addition, the
remainder of any payments and other benefits provided for in Section 8(a).

 

A failure by the Executive to notify the Corporation that a dispute exists
concerning the termination for Cause within thirty (30) days after the Notice of
Termination is given shall constitute a final waiver by the Executive of his
right to contest that such termination was for Cause.

 

(c) In the event that Executive resigns from or otherwise voluntarily terminates
his employment by the Corporation at any time (except a termination for Good
Reason pursuant to Section 8 hereof), or if the Corporation rightfully
terminates the Executive's employment for Cause, this Agreement shall terminate
upon the date of such resignation or termination of employment for Cause, and
(subject to Section 9(b)) the Corporation thereafter shall have no obligation to
make any further payments under this Agreement, provided that the Executive
shall be entitled to receive any benefits, insured or otherwise, that he would
otherwise be eligible to receive under any benefit plans of the Corporation or
any affiliate of the Corporation.

 

10.        CHANGE OF CONTROL: (a) If the Executive's employment terminates for
any reason other than for Cause during the term of this Agreement and any
renewal term following a Change of Control, on or before the Executive's last
day of employment with the Corporation (in addition to all other payments to
which the Executive is entitled under this Agreement) the Corporation shall pay
to the Executive as compensation for services rendered to it a cash amount
(subject to any applicable payroll or other taxes required to be withheld) equal
to the greater of:

 

(i)         the amounts to which the Executive would be entitled under
Section 8(a), even if Executive resigns without Good Reason after a Change of
Control; or

 

(ii)        the product of his annual salary and the multiple of the book value
per share of the Corporation’s common stock received by the Corporation’s
shareholders in connection with such change of control, provided such multiple
shall not exceed three (3.0). For example, if the Corporation is acquired by
another corporation and the exchange ratio for the Corporation’s common stock is
based on a calculation which values the Corporation at one and one-half times
its book value, the executive’s payment pursuant to this Section 10(a) would be
150% of his then current annual salary.

 

6

 

 

--------------------------------------------------------------------------------





For purposes of this Agreement, a Change of Control occurs if, after the date of
this Agreement, (i) any person other than Premier Community Bankshares, Inc.,
including a "group" as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934 (but excluding any group of which the Executive is a member),
becomes the owner or beneficial owner of Corporation securities having 20% or
more of the combined voting power of the then outstanding Corporation securities
that may be cast for the election of the Corporation's directors other than as a
result of an issuance of securities initiated by the Corporation, or open market
purchases approved by the Board of Directors, as long as the majority of the
Board of Directors approving the purchases is a majority at the time the
purchases are made; or (ii) as the direct or indirect result of, or in
connection with, a tender or exchange offer, a merger or other business
combination, a sale of assets, a contested election, or any combination of these
events, the persons who were directors of the Corporation before such events
cease to constitute a majority of the Corporation's Board, or any successor's
board, within two years of the last of such transactions.

 

(a)         Upon a Change of Control, all stock options granted to the Executive
under any of the Corporation's stock option plans, or any successor thereto,
shall become immediately exercisable with respect to all or any portion of the
shares covered thereby regardless of whether such options are otherwise
exercisable or vested; provided, however, if the meaning of the term "Change of
Control" hereunder differs from the meaning of the same term or a similar term
under any of the Corporation's stock option plans, for purposes of this Section
10(b) only, the meaning set forth in the stock option plan shall control.

 

 

11.

LITIGATION - OBLIGATIONS - SUCCESSORS:

 

(a)         If litigation shall be brought to challenge, enforce or interpret
any provision of this Agreement, and such litigation does not end with judgment
in favor of the Corporation, the Corporation hereby agrees to pay post-judgment
interest on any money judgment obtained by the Executive calculated at the rate
charged from time to time by the Corporation, to its most substantial customers
for unsecured extensions of credit from the date that payment(s) to him should
have been made under the judgment to date of payment.

 

(b)        The Corporation's obligation to pay the Executive the compensation
and benefits and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against him or anyone else. All amounts payable by the
Corporation hereunder shall be paid without notice or demand. Except as
expressly provided in Sections 8(d) and 9(b), each and every payment made
hereunder by the Corporation shall be final and the Corporation will not seek to
recover all or any part of such payment from the Executive or from whosoever may
be entitled thereto, for any reason whatsoever. The Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise.

 

7

 

 

--------------------------------------------------------------------------------



                (c)       The Corporation will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation, or either
one of them, by agreement in form and substance satisfactory to the Executive,
to expressly assume and agree to perform this Agreement in its entirety. Failure
of the Corporation to obtain such agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement by the Corporation. As used
in this Agreement, "Corporation" shall mean The Marathon Bank and any successor
to its respective business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Section 11(c) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

 

12.         LIMITATION OF BENEFITS:     If the independent accountants serving
as auditors for the Corporation on the date of a Change of Control (or the
Internal Revenue Service upon examination of the tax returns of the Corporation
or the Executive) determine that some or all of the payments or benefits
scheduled under this Agreement, as well as any other payments or benefits
contingent on a Change of Control, constitute an "excess parachute payment"
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the Code) and any regulations thereunder, thereby resulting in a loss
of an income tax deduction by the Corporation or the imposition of an excise tax
on the Executive under Section 4999 of the Code (the "Excise Tax"), then the
payments scheduled under this Agreement may be reduced to one dollar less than
the maximum amount which may be paid without causing any such payment or benefit
to be nondeductible and subject to the Excise Tax. The Executive may designate
which payments or benefits will be reduced.

 

13.         NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

 

If to the Executive:

181 Liza Kates Lane

 

Winchester, VA 22603

 

 

If to the Corporation:

The Marathon Bank

 

4095 Valley Pike

 

Winchester, Virginia 22602

 

 

or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.       

 

8

 

 

--------------------------------------------------------------------------------



                14.        MODIFICATION - WAIVERS - APPLICABLE LAW: No
provisions of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing, signed by the
Executive and on behalf of the Corporation by such officer as may be
specifically designated by the Board of Directors of the Corporation. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provision
or conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Virginia.  

 

15.       INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.         

 

16.       SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his devisee, legatee or other designee or,
if there is no such designee, to his estate.

 

17.      HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.          

 

18.        CONFIDENTIALITY: The Executive acknowledges that the Corporation may
disclose certain confidential information to the Executive during the term of
this Agreement to enable him to perform his duties hereunder. The Executive
hereby covenants and agrees that he will not, without the prior written consent
of the Corporation, during the term of this Agreement or at any time thereafter,
disclose or permit to be disclosed to any third party by any method whatsoever
any of the confidential information of the Corporation. For purposes of this
Agreement, "confidential information" shall include, but not be limited to, any
and all records, notes, memoranda, data, ideas, processes, methods, techniques,
systems, formulas, patents, models, devices, programs, computer software,
writings, research, personnel information, customer information, the
Corporation's financial information, plans, or any other information of whatever
nature in the possession or control of the Corporation which has not been
published or disclosed to the general public, or which gives to the Corporation
an opportunity to obtain an

 

9

 

 

--------------------------------------------------------------------------------



advantage over competitors who do not know of or use it. The Executive further
agrees that if his employment hereunder is terminated for any reason, he will
leave with the Corporation and will not take originals or copies of any and all
records, papers, programs, computer software and documents and all matter of
whatever nature which bears secret or confidential information of the
Corporation.

 

The foregoing paragraph shall not be applicable if and to the extent the
Executive is required to testify in a judicial or regulatory proceeding pursuant
to an order of a judge or administrative law judge issued after the Executive
and his legal counsel urge that the aforementioned confidentiality be preserved.

 

The foregoing covenants will not prohibit the Executive from disclosing
confidential or other information to other employees of the Corporation or any
third parties to the extent that such disclosure is necessary to the performance
of his duties under this Agreement.

 

 

19.

COVENANT NOT TO COMPETE AND RELATED COVENANTS:

 

(a)        During the term of this Agreement and throughout any further period
that he is an officer of the Corporation, and for a period of (x) eighteen (18)
months from and after the date that Executive is (for any reason) no longer
employed by the Corporation or (y) for a period of eighteen (18) months from the
date of entry by a court of competent jurisdiction of a final judgment enforcing
this covenant in the event of a breach by Executive, or (z) for as long as
Executive is receiving payments under Section 8(a), whichever is longer,
Executive covenants and agrees that he will not, directly or indirectly, either
for himself or as a principal, agent, employee, Corporation, stockholder,
co-partner or in any other individual or representative capacity whatsoever
provide Competitive Services (as defined in Section 19(g)) to any bank or bank
holding company anywhere within ten (10) miles of any bank branch operated by
the Corporation on the date his employment terminates.

 

(b)        During the term of this Agreement and throughout any further period
that he is an officer of the Corporation, and for a period of (x) eighteen (18)
months from and after the date that Executive is (for any reason) no longer
employed by the Corporation or (y) for a period of eighteen (18) months from the
date of entry by a court of competent jurisdiction of a final judgment enforcing
this covenant in the event of a breach by Executive, or (z) for as long as
Executive is receiving payments under Section 8(a), whichever is longer, the
Executive will not, directly or indirectly, on behalf of the Executive or any
other person or entity, solicit or induce, or attempt to solicit or induce, any
person employed by the Corporation during the two-year period immediately prior
to the Executive’s termination, to terminate his or her relationship with the
Corporation and/or to enter into an employment or agency relationship with the
Executive or with any other person or entity with whom the Executive is
affiliated.

 

10

 

 

--------------------------------------------------------------------------------



                              (c)         During the term of this Agreement and
throughout any further period that he is an officer of the Corporation, and for
a period of (x) eighteen (18) months from and after the date that Executive is
(for any reason) no longer employed by the Corporation or (y) for a period of
eighteen (18) months from the date of entry by a court of competent jurisdiction
of a final judgment enforcing this covenant in the event of a breach by
Executive, or (z) for as long as Executive is receiving payments under Section
8(a), whichever is longer, the Executive will not, except to the extent
necessary to carry out his duties as an employee of the Corporation, directly or
indirectly provide Competitive Services (as defined below), to any Customer (as
defined below), or directly or indirectly, on behalf of the Executive or any
other person or entity, solicit or divert away or attempt to solicit or divert
away any Customer of the Corporation for the purpose of selling or providing
Competitive Services, provided the Corporation is then still engaged in the sale
or provision of Competitive Services.

 

(d)        The parties intend that the covenants and restrictions in this
Section 10 be enforceable against Executive regardless of the reason that his
employment by the Corporation may terminate and that such covenants and
restrictions shall be enforceable against Executive even if this Agreement
expires pursuant to Section 1 or Section 2.

 

(e)         For purposes of this Agreement, the term “Customer” means any
individual or entity,

 

(i)          to whom or to which the Corporation provided Competitive Services
within two years of Executive’s Date of Termination or,

 

(ii)        whom, within one year of the Date of Termination, the Corporation
had identified in writing as a prospect for the provision of Competitive
Services, and with whom or with which the Executive had, alone or in conjunction
with others, material contact during the year immediately prior to the Date of
Termination.

 

(f)         For purposes of this Agreement, the Executive shall have had
material contact with a person or entity if (i) the Executive had direct
business dealings with the person or entity on behalf of the Corporation; (ii)
the Executive was responsible for supervising or coordinating the business
dealings between the person or entity and the Corporation; (iii) the Executive
was responsible for supervising or coordinating the identification of such
person or entity as a prospective Customer of the Corporation; or (iv) the
Executive obtained trade secrets or confidential information about the person or
entity as a direct result of the Executive’s business involvement with the
person or entity on behalf of the Corporation.

 

(g)        For purposes of this Agreement, "Competitive Services" means (w)
soliciting, making or approving commercial business loans, loans secured by
income producing real estate or real estate construction loans, (x) supervising
employees who solicit, make or approve such loans, (y) providing financial
products and services of the types that, as of the date of this Agreement, are
provided to customers of the Corporation in bank branches operated by the

 

11

 

 

--------------------------------------------------------------------------------



Corporation, whether such services are provided directly by the Corporation or
by others under a contractual arrangement with the Corporation and (z)
supervising employees who provide such products and services.

 

(h)          The Executive agrees that the covenants in this Section 19 are
reasonably necessary to protect the legitimate interests of the Corporation, are
reasonable with respect to time and territory and do not interfere with the
interests of the public. The Executive further agrees that the descriptions of
the covenants contained in this Section 19 are sufficiently accurate and
definite to inform the Executive of the scope of the covenants. Finally, the
Executive agrees that the consideration set forth in this Agreement is full,
fair and adequate to support the Executive’s obligations hereunder and the
Corporation's rights hereunder. The Executive acknowledges that in the event the
Executive’s employment with the Corporation is terminated for any reason, the
Executive will be able to earn a livelihood without violating such covenants.

 

(i)           The parties have attempted to limit the Executive’s right to
compete only to the extent necessary to protect the Corporation from unfair
competition. The parties recognize, however, that reasonable people may differ
in making such a determination. Accordingly, the parties intend that the
covenants contained in this Section 10 to be completely severable and
independent, and any invalidity or unenforceability of any one or more such
covenants will not render invalid or unenforceable any one or more of the other
covenants.

 

(j)           The parties further agree that, if the scope or enforceability of
a covenant contained in this Section 18 or 19 is in any way disputed at any
time, a court or other trier of fact may modify and reform such provision to
substitute such other terms as are reasonable to protect the Corporation’s
legitimate business interests.

 

(k)           Section 19 shall not apply and shall not be enforceable against
Executive by the Corporation or any successor of the Corporation after any
Change of Control (as defined in Section 10 of this Agreement).

 

20.        INJUNCTIVE RELIEF, DAMAGES, ETC. The Executive agrees that, given the
nature of the positions held by Executive with the Corporation, each and every
one of the covenants and restrictions set forth in Section 5, 18 and 19 above
are reasonable in scope, length of time and geographic area and are necessary
for the protection of the significant investment of the Corporation in
developing, maintaining and expanding its business. Accordingly, the parties
hereto agree that in the event of any breach by Executive of any of the
provisions of Section 5, 18 or 19 that monetary damages alone will not
adequately compensate the Corporation for its losses and, therefore, that it
shall be entitled to any and all legal or equitable relief available to it,
specifically including, but not limited to, injunctive relief, and the Executive
shall be liable for all damages, including actual and consequential damages,
costs and expenses, including legal costs and actual attorneys' fees, incurred
by the Corporation as a result of taking action to enforce, or recover for any
breach of, Section 18 or

 

12

 

 

--------------------------------------------------------------------------------



19.  The covenants contained in Section 5, 18 and 19 shall be construed and
interpreted in any judicial proceeding to permit their enforcement to the
maximum extent permitted by law.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

"EXECUTIVE"

 

 

ATTEST:/s/                        

/s/                                

 

James C. Youngblood

 

 

 

THE MARATHON BANK

 

 

ATTEST: /s/                        

By: /s/                                

AUTHORIZED OFFICER

 

 

13

 

 

 